The judgment of the court was pronounced by
Rost, J.
We concur with the district judge in this case, that the plaintiff has no claim against the defendant. If it be true that the defendant had no right to apply the proceeds of the judicial sale of the two slaves seized to the oldest judicial mortgage existing upon them, and there were no privileges or conventional mortgages, those proceeds should have gone to the seizing creditors; and as they were not sufficient to satisfy the judgments under which the sale took place, the only right which the plaintiff can have is to see that they be thus appropriated; he cannot recover them himself unless he shows that those judgments have been satisfied. He alleges that the judicial sale was null because the price of adjudication was less than the amount of mortgages affecting the properly. We are of opinion that the rule does not apply to judicial mortgages; but if it did, the plaintiff has not made the purchasers parties to the suit, and has besides validated the sale by claiming the proceeds.
The judgment is affirmed, with costs.